Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 07/22/2021.
3.	Claims 1 and 4-11 are currently pending in this Office action.  

Claim Objections
4.	The claim objections made in the prior Office action is withdrawn in view of the claim amendment.  However, a new claim objection is made as set forth below:
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, this claim depends on the cancelled claim 3.  Appropriate correction is required.  For the examining purpose, the examiner would treat claim 3 as to depend on claim 1.  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

7.	Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0191774 (hereinafter Mason) in view of U.S. 5,784,554 (hereinafter Hsiung).

	Regarding claim 1, Mason discloses a method of synchronizing updates to a shared versioned file system from a local filer server, the local filer server running a local version of the shared versioned file system, comprising:
partitioning contents of a directory into a number of shards by applying a hashing function, the radix tree having a set of leaves; receiving one or more requests from the local file server to update one of more of the shards in a cloud data store; and updating one or more shards in the cloud data store in response to receipt of the requests ([0034, 0040, 0042, 0044 and 0060]; figs. 9, 11 and 15-19 as shown below; partitioning the contents of a directory and “An XML document typically contains a single information in a tree structure.  An XML document typically contains a single root element… Each element has a name, a set of attributes, and a value consisting of character data, and a set of child elements”; and exporting the file changes to the cloud as a new version). 

    PNG
    media_image1.png
    1497
    1205
    media_image1.png
    Greyscale

Mason does not explicitly disclose the features of utilizing a dynamic number of shards; and extendible algorithm that generates a maximally-extended radix tree per a configurable maximum depth, wherein the shards are of predefined size based on a number of entries in the directory, wherein information about the shards is represented by shard counters corresponding to leaves of the maximally-extended radix tree, and wherein a structure of the radix tree is adjusting by tracking the chard counters.  However, Hsiung discloses that “dynamic adaptive sampling process comprises the steps of:  generating a profile tree comprising a hierarchy of one or more nodes, each node in the hierarchy comprises an array of counters, with each counter mapped to an associated range of memory locations in the computer memory… The associated counter maps to a corresponding memory range of the finest partition which includes the memory location identified by the program counter value” (col. 2, lns. 24-41).  Hsiung further discloses that “Profile tree 90 comprises a hierarchy of nodes, nodes A1 to A4, wherein each node Ai comprise an array of counters [Ai-1…Ai-n], where n is a parameter corresponding to the maximum number of nodes that can be generated according to the predefined size of memory provided for generating profile tree 90.  It is envisioned as within the scope of this invention that the value n can be a predefined value or a dynamic value which changes according to the user’s need” (col. 2, lns. 54-65; col. 3, lns. 48-65) and it would have been obvious for one with ordinary skill in the art to utilize the teachings of Hsiung in the system of Mason in view of the desire to enhance the versioned file system by utilizing the dynamic adaptive sampling scheme resulting in improving the efficiency of the data storing system.

Regarding claim 9, Mason in view of Hsiung discloses the method wherein a shard counter is maintained in a directory manifest (Mason: [0055-0056]). 

Regarding claim 10, Mason in view of Hsiung discloses the method wherein a request is associated with a snapshot operation (Mason: [0011]). 

Regarding claim 11, Mason in view of Hsiung discloses the method further including the feature of compacting the radix tree to produce an updated radix tree (Mason: [0044-0045 and 0050]; “…modifications to existing structures create change events that are aggregated by FSA into a single new entity...”).  




8.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mason in view of Hsiung, and further in view of U.S. 2015/0234895 (hereinafter Erdogan).



Regarding claim 5, Mason in view of Hsiung and Erdogan disclose the method wherein the given occurrence is a local file server operation (Mason: [0044-0045]). 

Regarding claim 6, Mason in view of Hsiung and Erdogan disclose the method wherein the structure of the radix tree is adjusted in response to the local file server operation (Mason: [0044-0045]), (Hsiung: col. 3, lns. 48-65) and (Erdogan: [0090]).  Therefore, the limitations of claim 6 are rejected in the analysis of claim 4, and the claim is rejected on that basis.

Regarding claim 7, Mason in view of Hsiung and Erdogan disclose the method wherein the structure of the radix tree is adjusted by merging two or more leaves (Mason: [0045]; the aggregation) and (Hsiung: col. 3, lns. 48-65) and (Erdogan: [0019]). Therefore, the limitations of claim 7 are rejected in the analysis of claim 4, and the claim is rejected on that basis.



Response to Arguments
9.	Regarding claims 1 and 4-11, applicant’s arguments have been considered but they are deemed to be moot in view of new grounds of rejection presented in this Office action.  

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/MONICA M PYO/Primary Examiner, Art Unit 2161